Order, Supreme Court, New York County (Eileen Bransten, J.), entered September 4, 2001, which denied plaintiff’s motion for a default judgment, unanimously affirmed, without costs.
The motion was properly denied on the ground that a complaint verified by counsel who does not claim personal knowledge of the facts is insufficient to support a default judgment (see Francisco v Soto, 286 AD2d 573 [2001]). Absent a complaint or affidavit sworn to by a person with personal knowledge of the facts, defendants were not required to show either a reasonable excuse or a meritorious defense (see Wood-*214son v Mendon Leasing Corp., 289 AD2d 158 [2001]). Concur— Nardelli, J.P., Andrias, Buckley and Rosenberger, JJ.